Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6-2-2022 has been entered.

2.        Claims 1 - 20 are pending.  Claims 1, 7, 13 have been amended.  Claims 1, 7, 13 are independent.  This application was filed on 7-28-2020.  

Response to Arguments

3.    Applicant's arguments with respect to the Snow reference (see Remarks pages 10-11) have been fully considered, however.  upon further consideration of the prior art and the claimed limitations, they were not persuasive (see response set for the below).
Applicant’s arguments with respect to the newly amended claim limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


A.  Applicant argues on page 9 of Remarks:    ...   Snow has not been shown to describe or suggest at least “obtaining, by the service provider node directly from the blockchain, first transaction data, as part of a first transaction.”. 

    The Examiner respectfully disagrees. Snow discloses a contract server processing contract related information associated with contract service type transactions.  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (i.e. contract service provider);server executes a digital contract based upon contract identifier (i.e. target service object) and contractual parameters; (service handling data); paragraph [0031], lines 25-32: once contract server is determined, data layer server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract)
    Snow discloses obtaining transaction data from a first transaction. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (i.e. contract service provider); execute a digital contract based upon contract identifier (i.e. target service object) and contractual parameters; (service handling data); paragraph [0021], lines 10-20: server receives a blockchain sent from an entity (i.e. transaction initiated by user); server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes the particular digital contract)
    And, Kadarmandalgi discloses the capability to directly communicate with a blockchain node of the set of blockchain nodes comprising the blockchain system. (see Kadarmandalgi paragraph [0048], lines 1-7: network interface configured to connect to one or more communication networks to allow interaction server computer to communicate with other entities such as user device, a service provider device, a blockchain node; communication with blockchain node can be direct, indirect, and/or via an API; (direct communication with blockchain node implemented))   
    Snow discloses communicating with a data layer server when communication with blockchain nodes within the blockchain system in order to process transaction data.  Snow discloses communicating with the contract server when non-blockchain communication in order to process transaction data.  Snow discloses a contract server communicating with a data layer server.  Snow discloses a contract server processing contract related information received from an entity (i.e. via a server).  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions. (see Snow paragraph [0031], lines 25-32: once contract server is determined, data layer server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract)  

B.  Applicant argues on page 10 of Remarks:    ...   the rejection of “generating. . . second transaction data” relies on the data layer server being the service provider node   ...   . 

    The Examiner respectfully disagrees.  Snow discloses a contract server processing contract related information associated with contract service transactions (first transaction, second transaction; contract server, service provider).  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions (first transaction, second transaction; data layer server, service platform).  (see Snow paragraph [0031], lines 25-32: once contract server is determined, server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract)  
    Snow discloses the generation of service information (i.e. contract server).  (see Snow paragraph [0025], lines 17-35: generate hash value; if hash value matches cryptographic identity, server verifies that blockchain is truly sent by particular entity; entity is legitimately authorized to use services; send service request to contract server requesting execution of the digital contract; paragraph [0022], lines 3-16: send a service request to contract server (i.e. contract service provider); execute a digital contract based upon contract identifier (i.e. target service object) and contractual parameters; (service handling data))
    The Specification discloses that the service provider and the service platform are communicatively connected to transmit data between them and other nodes within the network environment. (see Specification paragraph [0006], lines 1-5: “a first aspect of the one or more embodiments of the present specification, a blockchain-based data processing method is provided, and is applied to a blockchain network system that includes a node device of a service platform and a node device of a service provider, the node device of the service platform is communicatively connected to the node device of the service provider to transmit data”; (distributed network environment for communication between the set of nodes within the network environment) 

C.  Applicant argues on page 10 of Remarks:    ...   contract server of Snow does not appear to obtain anything directly from the blockchain but rather obtains input from the data layer server   ...   . 

    The Examiner respectfully disagrees. Snow discloses a contract server processing contract related information associated with contract service transactions.  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions. (see Snow paragraph [0031], lines 25-32: once contract server is determined, server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract; paragraph [0022], lines 3-16: send a service request to contract server (i.e. contract service provider); execute a digital contract based upon contract identifier (i.e. target service object) and contractual parameters; (service handling data)))
    And, Kadarmandalgi discloses the capability to directly communication with a blockchain node comprising the blockchain system. (see Kadarmandalgi paragraph [0048], lines 1-7: network interface configured to connect to one or more communication networks to allow interaction server computer to communicate with other entities such as user device, a service provider device, a blockchain node; communication with blockchain node can be direct, indirect, and/or via an API; (direct communication with blockchain node implemented))     

D.  Applicant argues on pages 10-11 of Remarks:    ...   server has not been shown to perform any operations analogous to “obtaining, by the service provider node directly from the blockchain, first transaction data, as part of a first transaction, wherein the first transaction data is generated by the service platform node based on the service handling data, and the first transaction data comprises the identifier of the target service object”   ...   . 

    The Examiner respectfully disagrees.  Kadarmandalgi discloses the capability to directly communication with a blockchain node comprising the blockchain system. (see Kadarmandalgi paragraph [0048], lines 1-7: network interface configured to connect to one or more communication networks to allow interaction server computer to communicate with other entities such as user device, a service provider device, a blockchain node; communication with blockchain node can be direct, indirect, and/or via an API; (direct communication with blockchain node implemented)) 

E.  Applicant argues on page 11 of Remarks:    ...   “data layer server send[s] a service request to contract server (i.e. contract service provider” (Office Action, page 11) implying that the contract server is receiving. 

    The Examiner respectfully disagrees.  Snow discloses a contract server processing contract related information associated with contract service transactions.  And, Snow discloses a server processing blockchain information associated with contract service transactions. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (i.e. contract service provider); execute a digital contract based upon contract identifier (i.e. target service object) and contractual parameters; (service handling data); paragraph [0031], lines 25-32: once contract server is determined, server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract)
    Snow discloses obtaining transaction data associated with a transaction. (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes the particular digital contract)
    And, Kadarmandalgi discloses the capability to directly communicate with a blockchain node of the set of blockchain nodes comprising the blockchain system. (see Kadarmandalgi paragraph [0048], lines 1-7: network interface configured to connect to one or more communication networks to allow interaction server computer to communicate with other entities such as user device, a service provider device, a blockchain node; communication with blockchain node can be direct, indirect, and/or via an API; (direct communication with blockchain node implemented))   
  Snow discloses communicating with a data layer server when communication with blockchain nodes within the blockchain system in order to process transaction data is required.  Snow discloses communicating with the contract server when non-blockchain communication in order to process transaction data is required.  Snow discloses a contract server communicating with a data layer server.  Snow discloses a contract server processing contract related information received from an entity (i.e. via data layer server).  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions. (see Snow paragraph [0031], lines 25-32: once contract server is determined, server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract) 

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US PGPUB No. 20200044857) in view of Kadarmandalgi et al. (US PGPUB No. 20200372501).   	

Regarding Claim 1, 7, 13, Snow discloses a computer-implemented method and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations and a computer-implemented system, comprising:
a)  receiving, by a service provider node of a blockchain from a service platform node of the blockchain, service handling data of a target service object, wherein the service handling data comprises an identifier of the target service object, and wherein the service handling data is generated by the service platform node of the blockchain; (see Snow paragraph [0022], lines 3-16: data layer server send a service request to contract server (i.e. contract service provider); execute a digital contract based upon contract identifier (i.e. target service object) and a set of contractual parameters; (service handling data); send service response (data record information) back to data layer server comprising data associated with outcome of digital contract)    
c)  generating, by the service provider node, second transaction data, as part of a second transaction, based on the service handling data, wherein the second transaction data comprises service processing data, and wherein the service processing data comprises the identifier of the target service object and at least one piece of attribute data of the target service object; (see Snow paragraph [0023], lines 1-7: data layer server generate blockchain data layer to document management and execution of digital contract; document date and time blockchain was received and date and time service request was sent to contract server; generate data records describing service updates along with timestamps toward processing completion; generate data records describing service response; (service: contract processing service)) and
d)  sending, by the service provider node, the second transaction data to the blockchain, wherein a transaction record is generated by the service platform node based on the first transaction and the second transaction data. (see Snow paragraph [0037], lines 1-12: data layer server generates data records in blockchain data layer; blockchain publishes cryptographic proof (i.e. cryptographic hashes) as a public ledger that establishes the chain of blocks of immutable evidence)    

Furthermore, Snow discloses for b) obtaining, by the service provider node, first transaction data, as part of a first transaction, wherein the first transaction data is generated by the service platform node based on the service handling data, and the first transaction data comprises the identifier of the target service object; (see Snow paragraph [0022], lines 3-16: send a service request to contract server (i.e. contract service provider); execute a digital contract based upon contract identifier (i.e. target service object) and contractual parameters; (service handling data); paragraph [0021], lines 10-20: server receives a blockchain sent from an entity (i.e. transaction initiated by user); server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes the digital contract)
 
Snow does not specifically disclose for b) obtaining, directly from the blockchain, first transaction data.
However, Kadarmandalgi discloses: 
b)  obtaining, directly from the blockchain, first transaction data. (see Kadarmandalgi paragraph [0048], lines 1-7: network interface configured to connect to one or more communication networks to allow interaction server computer to communicate with other entities such as user device, a service provider device, a blockchain node; communication with blockchain node can be direct, indirect, and/or via an API; (direct communication with blockchain node implemented))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow for b) obtaining, directly from the blockchain, first transaction data as taught by Kadarmandalgi. One of ordinary skill in the art would have been motivated to employ the teachings of Kadarmandalgi for the benefits achieved from a system that enables multiple protocols for the communication of data between network-connected system including direct communication between nodes.  (see Kadarmandalgi paragraph [0048], lines 1-7)

Furthermore, Snow discloses for Claim 13, one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations. (see Snow paragraph [0115], lines 1-10: embodied in a computer-readable storage medium; computer program product comprises processor-executable instructions for execution)    

Regarding Claims 2, 8, 14, Snow-Kadarmandalgi discloses the computer-implemented method of claim 1 and the non-transitory, computer-readable medium of claim 7 and the computer-implemented system of claim 13, further comprising: 
a)  executing predetermined service handling data acquisition logic; (see Snow paragraph [0025], lines 17-35: generate hash value; if hash value matches cryptographic identity, data layer server verifies that blockchain was sent by a particular entity; determine the indicated entity is legitimately authorized to use the particular services; send service request to contract server requesting execution of the digital contract) and 
b)  determining, by the service provider node, the service handling data corresponding to the first transaction is received. (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes digital contract)    

Regarding Claims 4, 10, 16, Snow-Kadarmandalgi discloses the computer-implemented method of claim 1 and the non-transitory, computer-readable medium of claim 7 and the computer-implemented system of claim 13, wherein an additional node in the blockchain uses the first transaction data to establish a data set corresponding to the target service object in a world state database of the blockchain based on the first transaction after being recorded in a first block of the blockchain, and the data set comprises the identifier of the target service object (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes the digital contract), and the additional node in the blockchain uses the second transaction to update the data set corresponding to the target service object in the world state database of the blockchain based on the second transaction after being recorded in a second block of the blockchain (see Snow paragraph [0023], lines 1-7: generate blockchain data layer to document management and execution of digital contract; document date and time blockchain was received and date and time service request was sent to contract server; generate data records describing service updates along with timestamps  toward completion; data records describing service response), and an updated data set comprises the identifier and the at least one piece of attribute data of the target service object. (see Snow paragraph [0037], lines 10-12: blockchain publishes cryptographic proof (i.e. cryptographic hashes) as a public ledger that establishes chain of blocks of immutable evidence; (world state database analogous to public ledger))   

Regarding Claims 5, 11, 17, Snow-Kadarmandalgi discloses the computer-implemented method of claim 4 and the non-transitory, computer-readable medium of claim 10 and the computer-implemented system of claim 16, further comprising:
a)  executing predetermined service handling data acquisition logic, wherein executing the predetermined service handling data acquisition logic comprises generating the service processing data based on the data set corresponding to the target service object; (see Snow paragraph [0025], lines 17-35: generate hash value; if hash value matches cryptographic identity, data layer server verifies that blockchain is truly sent by particular entity; entity is legitimately authorized to use services; send service request to contract server requesting execution of the digital contract; paragraph [0022], lines 3-16: send a service request to contract server (i.e. contract service provider); execute a digital contract based upon contract identifier (i.e. target service object) and contractual parameters; (service handling data)) and
b)  determining, by the service provider node, the service handling data corresponding to the first transaction is received. (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes digital contract)    

Regarding Claim 19, Snow-Kadarmandalgi discloses the computer-implemented method of claim 1, wherein the first transaction data comprises: a hash digest of the service handling data, wherein the hash digest of the service handling data represents an output of a hash function operating on the service handling data.  (see Snow paragraph [0025], lines 17-35: data layer server applies a hashing algorithm to verification value to generate one or more hash values; once authorized data layer server authorized to send service request)  

Regarding Claim 20, Snow-Kadarmandalgi discloses the computer-implemented method of claim 1, wherein the first transaction data comprises: a transaction identifier of the first transaction. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (contract service provider); execute a digital contract based upon contract identifier (target service object) and contractual parameters; (service handling data))   

6.        Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Kadarmandalgi and further in view of Snow et al. (US PGPUB No. 20190354964, referred to as “Snow2”).

Regarding Claims 3, 9, 15, Snow-Kadarmandalgi discloses the computer-implemented method of claim 2 and the non-transitory, computer-readable medium of claim 8 and the computer-implemented system of claim 14, including obtaining the service handling data to the blockchain node device of the service platform. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (contract service provider); execute a digital contract based upon contract identifier (target service object) and contractual parameters; (service handling data))    
Snow-Kadarmandalgi does not specifically disclose sending an application for obtaining the service handling data. 
However, Snow2 discloses wherein executing the predetermined service handling data acquisition logic comprises: sending an application for obtaining the service handling data to the service platform node. (see Snow2 paragraph [0026], lines 8-12: each device can individually download, locally store, and execute a blockchain application; (obtain a blockchain service application))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow-Kadarmandalgi for sending an application for obtaining the service handling data as taught by Snow2. One of ordinary skill in the art would have been motivated to employ the teachings of Snow2 for the benefits achieved from a system that enables the download and installation of an application providing secure blockchain functions within a local environment. (see Snow2 paragraph [0026], lines 8-12)  

7.        Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Kadarmandalgi and further in view of Li et al. (US PGPUB No. 20180337882).

Regarding Claims 6, 12, 18, Snow-Kadarmandalgi discloses the computer-implemented method of claim 1 and the non-transitory, computer-readable medium of claim 7 and the computer-implemented system of claim 13, including blockchain node device of service platform and the blockchain node device of service provider. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (contract service provider); execute a digital contract based upon contract identifier (target service object) and contractual parameters; (service handling data: service platform, service provider))    
Snow-Kadarmandalgi does not specifically disclose blockchain node devices are node devices of consortium members. 
However, Li discloses wherein the blockchain is a consortium blockchain, and the service platform node and the service provider node are node devices of consortium members in the consortium blockchain. (see Li paragraph [0082], lines 1-8: blockchain architecture is a distributed architecture; all nodes within network adhere to a consensus mechanism and use the blockchain architecture to maintain a decentralized public ledger; (processing controlled by decision made by consortium))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow-Kadarmandalgi for blockchain node devices are node devices of consortium members as taught by Li. One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from a system that enables the establishment of a consensus or direction for management and processing of blockchain information within a decentralized network environment. (see Li paragraph [0006], lines 1-8)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CJ/
August 1, 2022

                                                                                                                                                                                                                                                                                                                                                                                          /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436